internal_revenue_service number release date index number ----------------------------------------------------- ---------------------------- --------------------- ----------------------------------------------- ------------------------------------------------------ -------------------------- department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-168671-03 date date ----------------------------------------------------------------------------------------------- ----------------- -------------------- ----------------------------- ----------------------------------------------- trust ---------------------------------------------------------------------------------------------------------- ------------------------------------------- charity a b d1 d2 d3 x state dear -------------- correspondence submitted on behalf of trust by trust’s authorized representative requesting rulings concerning the proposed division of trust into two separate trusts trust a and trust b this letter responds to a letter dated date and subsequent -------------------------- ------------------ -------------- -- on d1 a during his marriage to b established trust a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code a and b are both residents of state a community_property_state charity is the charitable_beneficiary of the plr-168671-03 remainder_interest and the trustee of trust charity is classified as an organization described in sec_501 and is a private_foundation within the meaning of sec_509 trust provides for annual payments to be made to a during his lifetime of a unitrust_amount equal to x percent of the net fair_market_value of the assets of trust as of the first business_day of each calendar_year of trust upon the death of a the annual payments will be made to b during her lifetime if she survives a a as the grantor of trust reserved the power exercisable only by his last will and testament to revoke b’s interest in trust trust provides that the lifetime unitrust_interest of b will take effect upon the death of a only if b furnishes funds for the payment of any federal estate_tax or state_death_taxes for which trustee may be liable upon the death of a upon the death of the last to die of a and b or solely after a’s death if a effectively exercises a’s testamentary power_to_revoke and terminate b’s interest charity acting as trustee will be required to distribute all principal and income to charity or to such other charitable_organization to be designated in accordance with trust on d2 a and b entered into a written property settlement agreement agreement which provided for the settlement of their marital property a divorce decree was also issued on d2 for a and b on d3 the property settlement agreement was modified in part under the agreement a irrevocably renounced the power_to_revoke and terminate b’s interest reserved for him in the trust agreement the agreement further provided that trust will be divided into two separate trusts trust a and trust b respectively the components of principal ordinary_income capital_gain income and other income of the trust shall be divided equally between trust a and trust b a shall be the sole non-charitable beneficiary of trust a and b shall be the sole non-charitable beneficiary of trust b charity will remain as the trustee of both trust a and trust b a and b will each receive the designated unitrust payment from their respective new trusts the other terms of trust will not change for trust a and trust b ruling exempt from federal_income_tax sec_664 provides generally that a charitable_remainder_unitrust shall be sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described plr-168671-03 in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for_the_use_of any person other than an organization described in ' c c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in ' e in a qualified_gratuitous_transfer as defined by ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust division of trust into trust a and trust b will not cause either trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_2 and therefore based solely on the facts and the representations submitted the sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged plr-168671-03 interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in this case prior to the divorce a owned the entire unitrust income_interest in trust and b had no present_interest in either the income or corpus of trust b had at most a future continent interest in the unitrust income of trust that is b would have a right to that interest only if a dies without having exercised a’s testamentary power_to_revoke and terminate b’s interest in trust and b pays any federal estate and state_death_taxes charged to trust after the division of trust pursuant to the property settlement agreement a’s interest decreases to an x percent unitrust_amount determined by reference to the percent of the assets of the trust deposited into trust a and b’s interest becomes immediate and possessory to an x percent unitrust_amount determined by reference to the percent of the assets of trust deposited into trust b consequently because after the division of trust a’s interest declines significantly and b’s interest increases significantly a and b will enjoy legal entitlements that are materially different in_kind or extent from those enjoyed prior to the division of trust accordingly gain_or_loss would be realized and recognized to a and b under sec_1001 unless another section of the code provides for nonrecognition in such case see sec_1_1001-1 sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no it provides a broad non-recognition rule for transfers of property between spouses and former spouses the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 furthermore in divorce cases the government often gets whipsawed the transferor will not report any gain on the transfer while the recipient spouse when he or she sells is entitled under the 370_us_65 rule to compute gain_or_loss by reference to a basis equal to the fair_market_value of the property at the time received the committee believes that to correct these problems and make the tax laws as unintrusive as possible with respect to relations between spouses the tax laws governing transfers between spouses and between former plr-168671-03 spouses should be changed the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor s basis thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws h_r rep no 98th cong 2d sess part pincite house report for purposes of subtitle a the income_tax sec_1041 specifically provides for the nonrecognition_of_gain_or_loss on any transfer of property incident_to_divorce the broad application of sec_1041 is consistent with the above legislative_history and applies nonrecognition principles to transfers of property between divorcing spouses if related to the divorce specifically with respect to the divorce-related transfers of annuities and beneficial interests in trusts the above legislative_history states where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor s investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id in our view this statement of congressional intent supports the application of sec_1041's nonrecognition treatment to the facts of this case here prior to divorce a received annual income from trust equal to a x percent unitrust_amount b did not receive anything pursuant to the agreement which constitutes a divorce instrument trust will be partitioned and divided into two equal trusts one for a and one for b_trust a and trust b each will have percent of the assets of trust a and b respectively will each receive income equal to a x percent unitrust_amount determined as of the first day of the year from the percent of the assets deposited into their respective trusts while both are alive consequently a in essence is transferring incident_to_divorce one-half of a’s former interest in trust to b consistent with the above legislative_history we conclude that sec_1041 will apply to the transfer plr-168671-03 therefore for purposes of the income_tax no gain_or_loss will be recognized by a on the transfer of one-half of a’s unitrust_interest in trust to b b receives that interest as a gift with a carryover_basis from a pursuant to sec_1041 in addition the pro_rata division of trust into trust a and trust b will not result in the recognition of gain_or_loss to trust trust a or trust b for purposes of sec_1001 ruling sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if the property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer therefore based solely on the facts and the representations submitted trust a and trust b will determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b will include the period for which the assets were held by trust ruling sec_5 through under sec_4947 sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations may terminate its private_foundation_status only under the specific rules set forth in sec_507 provides that except as provided in sec_507 a private_foundation sec_507 defines the term aggregate tax_benefit as one means to sec_507 provides that in the case of the transfer of assets of any private sec_4941 provides that the term self-dealing means any direct or sec_4941 imposes an excise_tax on each act of self-dealing between a plr-168671-03 sec_507 foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets measure the sec_507 tax disqualified_person and a private_foundation indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation taxable_expenditure under sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its foundation status under sec_507 adjustment organization or reorganization shall include any partial_liquidation or any sec_4945 imposes an excise_tax on a private foundation's making of any sec_1_507-3 provides that as used in sec_507 the term other sec_1_507-3 and i provide that in the transfer of assets from one sec_1_507-3 provides that if a private_foundation incurs liability for one plr-168671-03 other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary sec_53_4945-6 of the foundation and similar excise_taxes regulations sec_53_4947-1 provides that under sec_4947 sec_4941 does not revrul_2002_28 2002_20_irb_1 provides that when a private_foundation distributes all of its assets to one or more other foundations under a plan of dissolution the transferor foundation is not required to exercise expenditure_responsibility under sec_4945 with respect to the transfers described in sec_4947 and therefore treated generally as if it were a private_foundation although split interest trusts are not sec_501 organizations or as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust a and b are disqualified persons with respect to trust under sec_4946 because a as discussed above the transfer is subject_to sec_507 and meets the plr-168671-03 sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_507 is applicable to the division of trust the transfer of all of trust's assets under the d3 modification of a and b’s marital settlement agreement to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and c ii since trust will transfer all of its assets to trust a and trust b under sec_1_507-1 trust will not have terminated its private_foundation_status as described in sec_507 accordingly under sec_1_507-3 the two unitrusts will not be treated as newly created private_foundations also there will be no imposition of an excise_tax under sec_507 requirements of sec_1_507-3 and c ii further trust a and trust b shall under sec_1_507-3 succeed to the aggregate tax_benefit of the transferor organization the trust on a pro_rata basis determined by the fair_market_value of the assets under sec_1_507-3 the assets will be subject_to any liability the trust may have under chapter is a substantial_contributor and b was a’s spouse at the time of the contribution the only interest that either a or b had in trust was the payment of the unitrust_amount under the provisions of sec_664 they have each exchanged a one-half interest in a unitrust payment in trust they are in a community_property_state for a full unitrust payment in a_trust having fewer assets one-half of the assets of trust prior to its division thus they are likely to receive the same unitrust payment as before sec_4941 does not apply to the income_interest of both beneficiaries under sec_53_4947-1 a and b will not receive any additional interest in the assets of trust’s principal so no self-dealing transaction should occur under sec_4941 based on the same analysis as applied in the preceding paragraph trust is treated generally as if it is a private_foundation and consequently subject_to sec_4945 following revrul_2002_28 2002_20_irb_1 since the transferee foundations are treated as the transferor foundation rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfers to the transferee foundations therefore the division of trust into trust a and b will not result in a taxable_expenditure and trust will not be required to exercise expenditure_responsibility under sec_4945 and h with respect to the assets transferred to trust a and trust b there has been no increase in the unitrust_amount at the expense of the charitable interest following sec_53_4945-6 legal and other expenses_incurred by trust to trust principal remains preserved for charitable interests it is represented that plr-168671-03 implement the division of the assets of trust assuming such expenses are incurred in the good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures the expenses_incurred by trust are justified as necessary to facilitate the smooth functioning and operation of trust which may not have been possible under the relevant divorce proceedings there are no other transactions with the income beneficiaries that affect trust principal trust a and trust b will be controlled by the same person charity who controlled trust within the meaning of sec_1_507-3 subsequently no self-dealing transaction or taxable_expenditure will occur within the meaning of sec_4941 and sec_4945 respectively except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code in particular sec_61 we express no opinion on whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 or whether the separate trusts each will otherwise qualify as charitable_remainder trusts under sec_664 of the code provides that it may not be used or cited as precedent being sent to trust’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 sincerely audrey w ellis reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
